TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                       NO. 03-12-00122-CV


                                  Michael W. Lacey, Appellant

                                                  v.

            City of DeSoto, Texas; City of DeSoto Police Department and
   Texas Commission on Law Enforcement Officer Standards and Education, Appellees




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the orders signed by the trial court on January 31, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order dismissing Lacey’s suit against the Commission or in the trial court’s order

granting the City’s motion to dismiss. Therefore, the Court affirms the trial court’s orders. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.